DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dunki-Jacobs (U.S. Patent Application Publication 2008/0173803), hereinafter “DJ”.
Regarding claims 1-12, DJ discloses (Figs.) an object detector comprising:  5a light-emitting system (light source, waveguide, scanner); a light detector (500, or plural detectors) including a light-receiving element to receive light emitted from the light-emitting system and reflected by the object (111), and output a signal; and a signal detector to detect the signal output from the light detector based on a threshold value of voltage, 10wherein a degree of sensitivity ([0022]) of the light detector differs between when the light- emitting system emits light to a part (A) of a light-emission range of the light-emitting system and when the light-emitting system emits light to other part (E) of the light-emission range other than the part of the light-emission range.  DJ discloses ([0023]) the degree of sensitivity is greater (increases the gain) in the emissions of light to the edge (E), wherein the light utilization efficiency is lower at the edge as claimed.  DJ also discloses (Fig. 5) a signal amplifier (506) and changing the sensitivity based on a voltage ([0026] bias voltage) applied to the light detector as claimed.  The endoscope being the mobile object.  DJ further discloses ([0004]) a plurality of light sources 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878